Citation Nr: 1541527	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-33 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to an effective date earlier than October 5, 2012 for the increased 20 percent rating assigned for diabetic peripheral neuropathy, right lower extremity.

4.  Entitlement to an effective date earlier than October 5, 2012 for the increased 20 percent rating assigned for diabetic peripheral neuropathy, left lower extremity.

5.  Entitlement to an increased rating for hypertension for the period prior to October 5, 2012.

6.  Entitlement to an initial rating in excess of 60 percent for diabetic nephropathy with hypertension, from October 5 2012, forward.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1970.  

This case comes before the Board of Veterans' Appeals (the Board) from March 2013 and August 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Board acknowledges that the issue of whether the reduction of the evaluation of service-connected bilateral posterior subcapsular cataracts with diabetic retinopathy and left eye intraretinal hemorrhage was proper has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on the issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for back and right ankle disabilities and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for peripheral neuropathy of the bilateral lower extremities, which was received at the RO on October 5, 2012; as of February 1, 2011, it was factually ascertainable that an increase in the disabilities had occurred.  

2.  For the period prior to October 5, 2012, the Veteran's hypertension manifested by diastolic pressure between 68 and 90, though predominantly in the 70s.  The Veteran's systolic pressure ranged between 128 and 166, though predominantly in the 140s.  

3.  From October 5, 2012, the Veteran's diabetic nephropathy with hypertension manifested by BUN of 24, creatinine of 2.07, and diastolic pressure between 60 and 87.  Persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80 milligrams (mg), creatinine of 4 to 8 mg, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion have not been shown.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to October 5, 2012 for the grant of an increased rating of 20 percent for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.2, 4.6 (2015).  

2.  For the period prior to October 5, 2012, the criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.41, 4.104, 4.115 (2015).

3.  For the entire period on appeal, the criteria for a rating in excess of 60 percent for diabetic nephropathy with hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.41, 4.115, 4.115a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a letter dated in November 2012.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).  

VA also has a duty to assist under the VCAA that includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the Veteran's service treatment records, VA medical records, private medical records, and Social Security Administration (SSA) Disability records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran VA examinations for his diabetic nephropathy in February 2013 and June 2015.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.

Earlier Effective Date Claims

The Veteran disagreed with the effective date of the grant of an increased rating to 20 percent for service connected peripheral neuropathy of the right and left lower extremities.  

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2015); Harper v. Brown, 10 Vet. App. 125 (1997).  

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2) (West 2014); Harper v. Brown, 10 Vet. App. at 126; 38 C.F.R. § 3.400(o)(1)(2) (2015); VAOPGCPREC 12-98 (1998).  The Court has further held that evidence in a claimant's file which "demonstrates that an increase in disability was ascertainable" up to one year prior to a claim for VA compensation "should be dispositive on the question of an effective date for any award that ensues."  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).  Regarding when a factually ascertainable increase in disability occurs, the Board notes that the term "increase" means increase to the next disability level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

The effective date assigned for the Veteran's 20 percent disability ratings was based the date of his claim, which was received on October 5, 2012.  Private treatment records from Dr. S. W. dated February 1, 2011 noted that the Veteran had "significant" diabetic neuropathy and could not feel either of his feet.  The Veteran's 10 percent rating was predicated on the Veteran's reports of tingling and decreased sensation in his toes, and the Veteran's "definite decreased sensation of the dorsal and plantar aspects of the toes."  See March 25, 2003 rating decision, pp. 2-3.  The previous rating was also based on the fact that the Veteran's sensation in the plantar arches of his feet was intact.  Id.  

The Board further notes that the terms "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Based on the foregoing, it appears the Veteran's diabetic neuropathy had increased in severity to a "moderate" level prior to October 5, 2012.  The Board bases this finding on the fact that the Veteran's neuropathy had increased in scope from affecting his toes to encompassing his feet.  However, the Veteran's claim for an increased rating was not received within one year from the February 1, 2011 treatment record documenting the increase in severity.  Other treatment records within the one year period prior to October 2012 do not indicate such severity.  Thus, an effective date prior to October 5, 2012 for the grant of an increased rating for diabetic peripheral neuropathy of the right and left feet is not warranted.  

Increased Rating for Diabetic Nephropathy

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Prior to October 5, 2012, the Veteran's hypertension was rated under Diagnostic Code 7101, for hypertension, with a 10 percent rating from January 14, 2003.  On October 5, 2012, the Veteran filed an increased rating claim for, inter alia, hypertension.  A March 4, 2013 rating decision continued the 10 percent rating Diagnostic Code 7101.  However, within the one year appeal period, additional medical evidence was received indicating he had a diagnosis of diabetic nephropathy.  Thus, in an August 11, 2013 rating decision, the RO granted the Veteran service connection for diabetic nephropathy with hypertension at 60 percent under Diagnostic Code 7530, effective October 5, 2012.  That decision also terminated the separate rating for hypertension, effective the same date.  The regulation indicates that separate ratings are not to be assigned for disability from disease of the heart and any form of nephritis, on account of the close interrelationships of cardiovascular disabilities.  However, in the event that chronic renal disease has progressed to the point where regular dialysis is required, any coexisting hypertension will be separately rated.  See 38 C.F.R. § 4.115.

Diagnostic Code 7530 provides that chronic kidney disease requiring regular dialysis is to be rated as renal dysfunction.  Renal dysfunction resulting in albuminuria with some edema, or definite decrease in kidney function; or hypertension at least 40 percent disabling under diagnostic code 7101 warrants a 60 percent evaluation.  Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent evaluation.  Finally, renal dysfunction that requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent evaluation.  38 C.F.R. § 4.115a (2015).

Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or; minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating requires diastolic readings of predominantly 110 or more or; systolic readings of 200 or more.  A 40 percent disability rating required diastolic readings of predominantly 120 or more.  A 60 percent disability rating required diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The Veteran was afforded a VA examination in February 2013.  The examiner noted that the Veteran did not require dialysis and that he had mild kidney dysfunction, but that his hypertension was under "fairly good control."  The examiner noted that with respect to hypertension, the Veteran did not have a history of diastolic blood pressure elevation predominantly 100 or more.  Readings taken at the examination were as follows: 130 / 68 (standing), 140 / 78 (seated), and 155 / 78 (supine).  The examiner reported that the Veteran's hypertension did not affect his ability to work.  Regarding the kidneys, the Veteran reported that his treatment involved taking continuous medication, including amlodipine, hydrochlorothiazide, and losartan.  The examiner noted the Veteran had renal dysfunction, but did not experience proteinuria, edema, anorexia, weight loss, generalized poor health, lethargy, weakness, limitation of exertion, ability to perform only sedentary activity, or markedly decreased function of other organ systems.  The examiner also noted the Veteran had treatment in the past for urolithiasis, in the way of diet therapy and a surgical procedure in 2008; however, the Veteran had no signs or symptoms due to urolithiasis.  The Veteran had BUN of 23 H and creatinine of 1.8 H.  The examiner reported the Veteran's kidney condition did not affect his ability to work.

The record also contains several blood pressure and endocrine laboratory reports covering the entire period on appeal.  A July 2011 record from Dr. S. W. indicated the Veteran had a blood pressure of 158 / 72.  The Veteran reported that his blood pressure increases when he drinks diet Mountain Dew, but that it was otherwise fine.  He reported that he checked it at home and it would be 134 / 80.  A November 2011 report from Dr. N. G. showed blood pressure of 166 / 82; the Veteran reported his home readings ranged from 128 / 90 to 161 / 88.  A February 2012 reading indicated the Veteran's blood pressure was elevated to 160 / 72.  A May 2012 reading indicated blood pressure of 146 / 70.  An August 2012 report showed blood pressure of 148 / 72.  A December 2012 reading showed 140 / 76.  A March 2013 report showed readings of 148 / 87.  A July 2013 report showed blood pressure of 142 / 74.  A November 2013 report showed blood pressure of 146 / 71.  A January 2014 report from Dr. S. W. indicated the Veteran reported he took blood pressure readings twice a day, and they ranged from 130 to 140 systolic over 60 to 70 diastolic.  A February 2014 report showed blood pressure of 131 / 83.  

An October 2011 report showed BUN of 24 and creatinine of 1.99.  A February 2012 report showed BUN of 28 and creatinine of 2.07.  A May 2012 report showed BUN of 27 and creatinine of 2.00.  A July 2012 report showed BUN of 28 and creatinine of 2.05; a separate report that month from Dr. N. G. indicated the Veteran's baseline serum creatinine ran in the range of 2.05.  A November 2012 report showed BUN of 21 and creatinine of 1.79.  A March 2013 report showed BUN of 27 and creatinine of 1.98.  A July 2013 report showed BUN of 22 and creatinine of 1.92.  A November 2013 report showed BUN of 27 and creatinine of 1.91.  A February 2014 record showed BUN of 23 and creatinine of 2.0.  

The Veteran was afforded a VA examination in June 2015.  The examiner reported that the Veteran was required to take continuous medication for his nephropathy.  The Veteran did not require regular dialysis, or have signs or symptoms due to renal dysfunction.  The report cited February 2015 laboratory findings including BUN of 24 and creatinine of 1.7.  The examiner noted the Veteran's nephropathy did not affect his ability to work.  As to the Veteran's hypertension, the Veteran was required to take continuous medication for the condition, specifically amlodipine, losartan, and hydrochlorothiazide.  The report cited a March 2015 blood pressure reading of 135 / 79.  The examiner noted the hypertension did not affect the Veteran's ability to work.

The Board finds that for the period prior to October 5, 2012, the Veteran's hypertension does not warrant a rating in excess of 10 percent under Diagnostic Code 7101.  At no time was the Veteran's hypertension shown to have resulted in diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  As such, the criteria for a 20 percent rating have not been shown.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  

From October 5, 2012, the Veteran's diabetic nephropathy with hypertension has not been shown to warrant a rating in excess of 60 percent.  Specifically, the Veteran has not been shown to have persistent edema and albuminuria with BUN of 40 to 80 mg%.  Nor has the Veteran's creatinine levels been shown above 4 mg%.  Moreover, the Veteran has not been shown to have generalized poor health characterized by lethargy, weakness, weight loss, or limitation of exertion.  He has not required dialysis, and has been noted to have no signs of renal dysfunction.  Accordingly, a rating in excess of 60 percent under Diagnostic Code 7530 is not warranted.  38 C.F.R. § 4.115a.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not suggest an exceptional disability picture for which the available schedular evaluation for the service-connected disability may be inadequate.  

For the period of prior to October 5, 2012, the Veteran's hypertension manifested by diastolic pressure no higher than 90 and systolic pressure no higher than 166, which is contemplated by the 10 percent rating assigned.  No other symptoms are noted in the record.  From October 5, 2012, the Veteran's diabetic nephropathy with hypertension manifested by objective findings of BUN no higher than 24, creatinine no higher than 2.07, and diastolic pressure no higher than 90, all of which are contemplated by the 60 percent rating assigned.  No dysfunction is noted.  Thus, the assigned ratings contemplate the Veteran's symptomatology and higher ratings under the relevant criteria are not warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular ratings for his hypertension and diabetic nephropathy to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.

ORDER

An effective date earlier than October 5, 2012 for the increased 20 percent rating assigned for diabetic peripheral neuropathy of the bilateral lower extremities is denied.

For the period prior to October 5, 2012, entitlement to a disability rating in excess of 10 percent for hypertension is denied.

From October 5, 2012, entitlement to disability rating in excess of 60 percent rating for diabetic nephropathy with hypertension is denied.


REMAND

With respect to the Veteran's service connection claims, the February 2013 VA examination report contained little information on the nature of the Veteran's present back and ankle disabilities.  Indeed, the report only contains opinions noting the Veteran was examined, but does not detail the results of that examination.  The Veteran's medical records indicate several diagnoses for his back, including severe degenerative spondylosis, degenerative disc disease, mild facet enlargement, and arthritis, but no diagnoses or treatment for the ankle.  That said, the peripheral neuropathy exam notes decreased light touch sensation and somewhat diminished deep tendon reflexes.  It remains unclear as to whether such findings are due to the service-connected peripheral neuropathy, or to another ankle disability.  Once VA undertakes to provide an examination, it must be adequate.  Given the lack of clarity as to the nature of the Veteran's ankle disability, the Veteran should be afforded an additional VA examination.  

As to the back disability, the examiner's opinion is based in part on the lack of evidence showing treatment for back pain since service.  In a June 2013 submission, the Veteran wrote that he had back pain since service, and visited a chiropractor in the late 1980s and early 1990s.  The Veteran's statement regarding continuous pain since service conflicts with several other pieces of evidence, including medical records dated in April 2012 and May 2012, which note the Veteran reports to treating physicians that he had approximately 6 years of chronic pain.  However, records showing the Veteran sought chiropractic care for his back in the 1980s could support his claim.  Thus, an attempt must be made to obtain these records.  Afterwards, the Veteran should be afforded a new VA examination to determine the nature and etiology of any presently diagnosed back disability.

As the service connection claims are being remanded, the outcome of which could determine whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with the service connection claims and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment and evaluation records relating to the Veteran's claimed disabilities.  All records secured should be associated with the claims file.

2.  Request that the Veteran provide or identify any documentation of pertinent private (non-VA) medical care he received for his claimed disabilities not already of record, including records pertaining to chiropractic care received in the 1980s and 1990s.  After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran.

If, after making reasonable efforts to obtain records identified by the Veteran; and if the AOJ is unable to secure such records, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  All records secured should be associated with the claims file.

3.  Next, schedule the Veteran for VA examinations by appropriate examiners.  The examiner or examiners should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Following physical examination of the Veteran and review of his pertinent medical history and lay statements, the examiner should provide an opinion on the following:

a)  Whether the Veteran has a current right ankle disability.  Attention is invited to the findings of the February 2013 peripheral neuropathy examination in which there were diminished deep tendon reflexes and decreased light touch sensation in the ankle.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right ankle disability is related to service, to include the Veteran's June 1968 right ankle injury.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed back disability is related to service, to include the Veteran's July 1968 diagnosis of lumbosacral strain.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, including that required for the TDIU claim, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


